DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCoste et al. US 2012/002256 hereinafter referred to as LaCoste in view of Kawabata et al. US 5,548,348 hereinafter referred to as Kawabata.
In regards to claim 1, LaCoste teaches:
“A projection system comprising: projector including: a light source;”
Lacoste Figure 2a and paragraph [0061] a laser diode 20 which provides substantially collimated light 22.
“a phase-modulation-type spatial light modulator element configured to include a display part displaying a pattern corresponding to display information, and modulate and emit light radiated on the display part from the light source”

“and an optical system configured to project modulated light emitted from the spatial light modulator element”
LaCoste Figure 2a and paragraph [0061] teaches the optical system 26 projected the modulated light as an image.  In a more illustrative embodiment shown in Figure 15a and paragraph [0147] Lacoste teaches image projection system 1000, here including demagnification optics 1014 which project the holographically generated image onto a screen 1016.
“a controller configured to generate a control condition for controlling the light source and the spatial light modulator element using a display condition acquired from a host system, wherein the controller is configured to control the light source and the spatial light modulator element using the generated control condition”
In a more in depth illustrated embodiment LaCoste teaches in Figure 9a and paragraph [0123] a system controller 1012 performs signal processing in either dedicated hardware, or in software, or in a combination of the two, as described further below.  Thus controller 1012 inputs image data and touch sensed data and provides hologram data 1014 to the SLM.  The controller also provides laser light intensity control data to each of the three lasers to control the overall laser power in the image.  LaCoste teaches in paragraph [0134] the input to the system is preferably image data from a source such as a computer, although other sources are equally applicable.  The Examiner interprets a computer that provides image data as a host.
LaCoste does not explicitly teach:
“a reflecting mirror includes a plurality of mirrors configured to reflect projected light from the projector toward a plurality of display areas on a plurality of projection surfaces located at different positions and in different directions”
Kawabata Figure 1 teaches polygonal mirror 14 that reflects light from light source 12.  Polygonal mirror 14 includes reflecting surfaces 14a-b which are equivalent to a plurality of mirrors.  The light from light source 12 is projected via mirrors 14a-b onto translucesnt projections screens 17a and 17b provided in different places.  These places are at different directions in and positions in relation to the light projected by the light source 12.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified LaCoste in view of Kawabata to have included the features of “a reflecting mirror includes a plurality of mirrors configured to reflect projected light from the projector toward a plurality of display areas on a plurality of projection surfaces located at different positions and in different directions” because projection liquid crystal display device is relatively low-cost, but the provision of such projection liquid crystal display devices at a plurality of places as in the case of the video game will incur great expense and consume much space as well (Kawabata column 25-30).
In regard to claim 2, LaCoste/Kawabata teach all the limitations of claim 1 and further teach:
“wherein the reflecting mirror includes: a first mirror configured to reflect projected light toward a first display area; and a second mirror configured to reflect projected light toward a second display area”
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCoste n view of Kawabata in view of Masaki JP2015-45751 hereinafter referred to as Masaki.
In regard to claim 3, LaCoste/Kawabata teach all the limitations of claim 1 but do not explicitly teach:
“wherein the projector is configured to project a part of projected light toward a position where the first mirror and the second mirror are not placed, and the reflecting mirror passes, toward a third display area, at least a part of projected light projected toward a position where the first mirror and the second mirror are not placed”
Masaki Figure 1 teaches projector 10 forms projection image 10A which includes a region L projected to the reflection mirror 40, a region C directly projected to the object 100, and .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCoste in view Kawabata in view of Masaki and further in view of Pan US 2013/0307984 hereinafter referred to as Pan.
In regard to claim 4, LaCoste/Kawabata/Masaki teach all the limitations of claim 3 and further teach:
“wherein the reflecting mirror includes … an opening formed to pass light projected on the third display area”
Masaki Figure 1 teaches projector 10 forms projection image 10A which includes a region L projected to the reflection mirror 40, a region C directly projected to the object 100, and a region R projected to the reflection mirror 30.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified LaCoste/Kawabata in view of Masaki to include the features of “wherein the reflecting mirror includes … an opening formed to pass light projected on the third display area” because the surface of the object upon which projected light does not shine had the problem of becoming shade (Masaki paragraph [0004]).
LaCoste/Kawabata/Masaki do not explicitly teach:
“a frame having [an opening]”
LaCoste/Kawabata/Masaki do not explicitly teach a frame however, those of ordinary skill would consider this a routine implementation.  For example, mirrors with window or transparent regions are well-known and frames for holding mirrors are well-known.  Therefore, the feature of a frame does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Pan teaches in Figure 2 a reflecting mirror 2 with a display screen 31.  Pan Figure 5 teaches the display screen 31 is comprised of a small window 6 is provided on the retention frame 4.  Pan explicitly teaches in paragraph [0033] light beams from the small sized backlight pass through the small window 6 and project onto a predetermined zone.  It would have been obvious for a person with ordinary skill in the art to have modified LaCoste/Kawabata/Masaki in view of Pan to have included the features of “a frame having [an opening]” because even if the other zones are used for exporting back images, some luminous beams may be viewed from the other zones, so that it is not pleasing to eyes and the safe driving may not be guaranteed (Pan paragraph [0010]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422